Citation Nr: 0307624	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  97-21 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable rating for chronic 
sinusitis, on appeal from an original grant of service 
connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from October 1949 to 
October 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO), which granted service 
connection for chronic sinusitis and assigned an initial 
rating of zero percent.

The Board has remanded this case twice, in March 1999, and in 
August 1999, for additional development.  The RO has 
completed the development requested by the Board, and the 
case has been returned to the Board for appellate 
disposition.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The service-connected chronic sinusitis, while shown at 
some point in time to cause 60 percent airway obstruction on 
the left nasal passage, is not shown to be productive of at 
least one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.


CONCLUSION OF LAW

The schedular criteria for an initial compensable rating for 
chronic sinusitis are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97, Part 4, 
Diagnostic Code 6513 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural background and initial considerations pertaining 
to
VA's re-defined duties to assist and notify

Initially, the Board notes that, during the pendency of this 
appeal, the President signed the Veterans Claims Assistance 
Act of 2000 (hereinafter, "the VCAA"), which is currently 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
2002), and is applicable to the claim on appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  It is also noted, at 
the outset, that the final rule implementing the VCAA, which 
is also applicable to this appeal, was published on August 
29, 2001.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the claim hereby under 
appellate review.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In particular, it is 
noted that, by letter dated in November 1996, the RO 
specifically informed the veteran of the evidence that he 
needed to submit in order to be service-connected for chronic 
sinusitis.  The RO then sent letters to two different private 
medical care providers to obtain copies of the veteran's 
records, and sent a letter to the veteran informing him of 
this action, which was accomplished in November 1996.  The 
evidence received from this action was made part of the 
record, and the RO thereafter scheduled the veteran for VA 
medical examinations and tests, which were conducted in 
January 1997.  The reports of these examinations and tests 
are of record.  The RO then granted service connection for 
chronic sinusitis, in the February 1997 rating decision on 
appeal, and soon thereafter, triggered by the veteran's 
filing of a Notice of Disagreement with the initial rating 
assigned, issued a Statement of the Case, in March 1997, 
explaining to the veteran the rationale for the RO's 
assignment of a noncompensable rating.  Shortly thereafter, 
the RO gave the veteran an opportunity to submit oral 
testimony in support of his appeal, which he did at an RO 
hearing that was held in April 1997.  A transcript of that 
hearing has been associated with the veteran's file.

In March 1999, the Board remanded this case to have the 
veteran re-examined.  The examination was conducted in April 
1999, and its report is of record as well.  The Board 
remanded the case for a second time in August 1999 to have 
the veteran re-examined and obtain a more detailed 
description of the severity of his service-connected chronic 
sinusitis.  The result of this second request was a December 
1999 VA examination report and two addendums to that report, 
dated in December 1999 and February 2000.  Also, the RO 
secured additional private and VA outpatient medical records 
all dated in the year 2000.

By Supplemental Statement of the Case dated in September 
2001, the RO set forth the rationale for the continued denial 
of the veteran's claim for an initial compensable rating for 
his service-connected chronic sinusitis, explaining once 
again why a compensable rating was not warranted in this 
particular case.

More recently, by letter dated in October 2002, the Board 
informed the veteran that additional evidence was being 
sought in his case, in order to complete his record, and 
specifically asked him to identify the sources of any private 
and/or VA health care provided to him since February 2000 for 
his chronic sinusitis.  In that letter, the Board also 
specifically asked the veteran to indicate whether a CT scan 
and endoscopic sinus surgery he reportedly would have been 
scheduled to undergo had actually been performed, and to 
provide information that would allow VA to secure those 
records.  The veteran was asked to sign and return a release 
for any such records - which was enclosed to that letter - or 
to contact the private medical care providers himself (if any 
such treatment had been received from private sources) to 
have them furnish the records.  The veteran was afforded a 
30-day period to answer the letter and provide the requested 
information, was reminded of VA's policy to assist claimants 
in every reasonable ways, and was advised of the potential 
adverse effect on the ultimate decision on his claim if he 
failed to respond to the Board's request for information and 
evidence.  No response has been received from the veteran.

The Board is satisfied that VA's re-defined duties to assist 
and notify claimants have been fulfilled in this case, to the 
extent permitted by the veteran, who has not provided any 
additional information or evidence, nor identified any 
additional pertinent evidence that may be available but not 
yet part of the record.  Thus, no additional assistance to 
the veteran regarding the matter on appeal is necessary under 
the VCAA.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Evidence of record and legal analysis

At the outset, the Board notes that because the veteran has 
perfected an appeal as to the initial rating assigned 
following the February 1997 award of service connection for 
chronic sinusitis, VA is required to evaluate all the 
pertinent and competent evidence produced during the entire 
period of time between the effective date of the initial 
grant of service connection until the present, and to 
consider the potential for staged ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

According to the January 1997 medical examination report 
referred to earlier in this decision, the veteran reported a 
46-year history of sinus problems, but denied having had 
sinus surgery.  He complained of congestion of the sinuses 
with rhinorrhea.  He said he used a saline spray for his 
sinus condition and denied nosebleeds.  He also said that he 
had a problem with his lungs, which he said started back in 
1949 while in service when he accidentally inhaled some 
powder that had been sprinkled to kill scorpions.  He denied 
being a smoker and having a history of pneumonia, 
tuberculosis, lung infections, or shortness of breath except 
when doing physical exertion.  On physical examination, the 
sinuses transluminated and the nasal septum was intact and in 
the midline.  The impression was listed as chronic sinusitis, 
and the examiner indicated that he would get an X-Ray of the 
sinuses for completeness.  The report of those X-Rays reads 
as follows:

Report:  There is satisfactory 
pneumatization of the paranasal sinuses 
without any definite soft tissue haziness 
or mucosal thickening.  No definite air 
fluid levels are noted.

Impression:  Normal study.

At the April 1997 RO hearing, the veteran said that his 
problems with his sinus had been "intermittent" and that 
the episodes had occurred on the average of one every three 
weeks.  He described the episodes as productive of drainage 
from his sinuses that caused pain that he believed started in 
the right lung, which kept him awake.  Four or five hours 
later, he would have anal itch for which he would use 
cortisone salve or some other similar medication.  He said 
that he would get nosebleeds only on occasion and denied 
having seen a doctor while the condition was going on.  The 
veteran further said that the sinus pain usually came at 
night when he was laying down to rest and that "this causes 
constipation and impotency."

On VA medical re-examination in April 1999, the veteran gave 
a long-standing history of sinus problems since a scorpion 
bite and complained of frequent green and yellow drainage 
which he felt caused chest complications and anal itching.  
The veteran also said that his last infection lasted several 
months.  On physical examination, the veteran's nose showed 
no evidence of polyps, congestion, or infection, and appeared 
normal.  The oral pharynx and oral cavity were both negative, 
and the neck was likewise negative.  The veteran had no 
complaints of facial pain.  The assessment and plan were 
listed as follows:

Assessment:  No evidence of sinusitis.

Plan:  Will treat [the veteran] for 
allergic rhinitis with Beconase and 
Zyrtec.  The [veteran] is to return to 
our clinic if he should develop an acute 
sinus infection.  We would certainly like 
to re-evaluate him at that time.  We 
believe his main complaints are his chest 
problems and the [veteran] would like to 
be referred to a primary care physician ... 
for further evaluation ... .

On VA medical re-examination in December 1999, the veteran 
gave an extensive history of falling while in the service and 
hitting his right temple, since which time he said he had 
suffered from chronic pain in that area.  He also said that 
he had trouble with discharge from the nose at times and, 
according to the examiner, "complained of several other 
things related to his lungs," for which the examiner made it 
clear he was not seeing the veteran at this time.  (The 
veteran's appeal of a claim for service connection for a lung 
disability was denied by the Board in a March 1999 decision, 
so that issue is not before the Board at this time.)  The 
veteran was normocephalic and had no evidence of skin cancer 
on his face or neck.  The tympanic membranes were normal and 
mobile, bilaterally.  The nasal cavity revealed some 
mucopurulent material draining from the maxillary ostia, 
bilaterally, but no other masses were seen.  The oral cavity, 
oropharynx, hypopharynx, and larynx were all unremarkable.  
The neck was normal.  Specifically, to the area of trauma in 
the right temple suffered long ago by the veteran, it was 
noted that there were no "stepoff" fractures palpable and 
no bony dehiscence palpable in the frontal sinus region.  The 
impression was listed as follows:

Impression:  Allergic rhinitis and 
chronic sinusitis that has been treated 
medically in the recent past.  The 
[veteran] stopped taking his nasal 
steroid spray and oral antihistamine 
after his first prescription ran out.  He 
uses nasal saline spray to irrigate his 
nose.  He does this on a nightly basis.  
The [veteran] says that he cannot sleep 
throughout the night without having to do 
this.  I see no evidence of bleeding in 
his nasal cavity and any pain that might 
be associated with his fall in the past.  
I see no documentation of any CT scans 
that might have been done.  A neurology 
consult would be more appropriate for 
evaluation of this pain.

In my opinion, the Veteran does have some 
sinus disease that has been recently 
untreated.  I would recommend treatment 
and then chronic treatment with nasal 
steroid spray and oral antihistamine.  I 
do not see a direct correlation with this 
disease process and the veteran's ability 
to work or maintain a job.

In his addendum of December 1999, the VA examiner who 
subscribed the December 1999 examination report stated that 
he had had an opportunity to review the veteran's claims file 
and that, while it had been requested that the veteran have a 
CT scan of his paranasal sinuses, "[t]his has never been 
done."  He also clarified that the veteran did not complain 
of any bleeding or headaches that could be attributable to 
his sinus disorder, although he did occasionally have some 
congestion, and on occasion some pain.  The pain, however, 
was not related to his sinuses but was, in the examiner's 
opinion, related to the veteran's "perception that he still 
has an injury in his right temple area that happened many 
years ago that is not related to his sinuses."  The examiner 
then provided the following impression and opinion:

Impression:  In my opinion, there is no 
limitation of the [veteran]'s daily 
activities imposed by his sinusitis.  He 
does have some congestion that can be 
attributed to allergic rhinitis, but, as 
stated in the past, he has been placed on 
Vancenase and Zyrtec for allergic 
rhinitis, and only took one month's 
supply, if he actually took that.

In my opinion, finally, the veteran does 
not have any Compensation and Pension 
related complaint involving his paranasal 
sinuses.  To be complete, the [veteran] 
should have a CT scan of his paranasal 
sinuses ordered and done, and if this 
shows any anatomical abnormalities that 
could be corrected with surgery, then he 
should have that done if he wishes. 

A January 2000 VA diagnostic imaging report reveals the 
results of a "sinus series" study, which was interpreted as 
showing mucoperiosteal thickening in the left maxillary 
antrum, no discrete mass or evidence of air fluid level, 
well-pneumatized remainder of the paranasal sinuses, normal 
sella turcica, and patent nasal air passages, with an 
impression listed as "[c]hanges consistent with chronic 
sinusitis involving the left maxillary sinus."

In his February 2000 addendum to his December 1999 
examination report, the VA examiner referred to earlier 
indicated that a CT scan had revealed evidence of 
pansinusitis with depletion of the osteomeatal complex units, 
as well as a mild deviated nasal septum to the left side.  He 
further stated that, based on the past impressions, the 
veteran did have evidence of chronic sinusitis, but that he 
had not been taking his allergic medicines and had not taken 
any recent antibiotics.  It was, thus, his impression that 
the veteran could possibly benefit from functional endoscopic 
sinus surgery and that if the veteran wished this to be done, 
"then he should have an appointment made with the ENT Clinic 
for follow-up and discussion of this possible surgery to 
alleviate some of his chronic symptoms."

According to a February 2000 private medical record, the 
veteran complained of bilateral nasal blockage and mild 
headache, as well as occasional epistaxis from the right, 
which he related to a head injury 50 years ago.  He denied 
having taken any antibiotics for several months, but it was 
noted that he had had a sinus X-Ray that had shown thickening 
of the left maxillary sinuses.  There had been no complaints 
of fever.  Regarding the severity of the problem, it was 
noted that "the intensity of the problem is mild," and it 
was further noted that the condition was "aggravated by 
smog."  On physical examination, the veteran had normal 
alertness and appearance.  He had no hoarseness or speech 
defect.  His eyes were intact and the primary gaze was 
normal.  There was no tenderness or masses in the salivary 
glands, and there was normal facial movement.  The ear canals 
were patent and the eardrums were normal, bilaterally.  The 
pinnae were free of lesions and the nose was not 
significantly deviated, although the septum crowded the left 
airway.  The tongue had normal color and motion, the palate 
had no lesions and was moist and free, and there was no 
tonsilar enlargement or inflammation.  There were no masses, 
crepitus, or asymmetry of the neck, nor abnormal lymph nodes.  
A nasal endoscopy was performed and it revealed, on the right 
side, mild irritation of the septum at Kiesselback's plexus, 
but with no significant deviation; normal middle turbinate 
with no lesions or edema; normal middle meatus, with no 
polyps or pus; normal sphenoid recess, with no pus or polyps; 
normal inferior turbinate, with no obstruction or lesions; 
and normal inferior meatus, with no pus.  On the left side, 
the nasal endoscopy revealed deviation of the septum causing 
60 percent airway obstruction at the area; normal middle 
turbinate, with no lesions or edema; purulent drainage in the 
middle meatus; normal sphenoid recess, with no pus or polyps; 
normal inferior turbinate, with no obstruction or lesions; 
and normal inferior meatus, with no pus.  The summary of this 
endoscopy was reported as pus in the left middle meatus, with 
no polyps, and airway restriction on the left.  

A May 2000 VA outpatient medical record reflects a follow-up 
consultation to check up on increased TSH (thyroid-
stimulating hormone) levels.  This record indicates that the 
veteran had been diagnosed with severe tinnitus, "which is 
what keeps him awake [at] night," and that the sinusitis had 
"cleared [after] course of Amoxicillin [for] two weeks.  
Allergic rhinitis was listed in the "Impression" section.

On appeal, the veteran essentially contends that he does not 
agree that his service-connected sinusitis is zero percent 
disabling.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Chronic sinusitis that is detected by X-Ray only warrants a 
noncompensable rating.  38 C.F.R. § 4.97, Part 4, Diagnostic 
Code 6513.  A 10 percent rating is warranted when there is 
evidence of one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting; a 30 percent rating 
would be warranted when there is evidence of three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting; and 50 percent maximum rating would be 
warranted following radical surgery with chronic 
osteomyelitis, or with near constant sinusitis characterized 
by headaches, pain and tenderness of the affected sinus, and 
purulent discharge or crusting after repeated surgeries.  
38 C.F.R. § 4.97, Part 4, Diagnostic Code 6513.

The competent evidence in the file confirms the current 
manifestation of chronic sinusitis, with subjective symptoms 
essentially consisting of congestion and occasional episodes 
of sinus pain and purulent discharge, and objective evidence 
of a slightly deviated septum, to the left, causing 60 
percent airway obstruction on the left side, and purulent 
drainage in the left middle meatus.  There are, however, 
normal middle turbinates, with no lesions or edema, normal 
sphenoid recess, normal inferior turbinates, with no 
obstruction or lesions, and normal inferior meatus, on both 
sides.  More importantly, the medical evidence in the file 
does not reveal, the veteran's contentions notwithstanding, 
that there have been one or two incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting, so as 
to conclude that the criteria for the next higher (10 
percent) rating are met in this case, at any given period of 
time.  The veteran's sinus symptoms, insofar as they don't 
fulfill the criteria for a 10 percent rating, more nearly 
approximate the criteria for the noncompensable rating that 
is current in effect, which in essence requires chronic 
sinusitis detected by X-Ray.

The Board further notes that, while the veteran is only 
service-connected for chronic sinusitis, he might be entitled 
to an initial rating based on deviation of the septum or 
allergic rhinitis if either condition were considered part of 
the service-connected chronic sinusitis.  However, in order 
for the minimum compensable rating (10 percent) to be 
warranted in either case, there would have to be competent 
evidence of traumatic deviation of the septum causing 50 
percent obstruction of the nasal passage on both sides, or 
complete obstruction on one side, or allergic rhinitis, 
without polyps but with greater than 50 percent obstruction 
of the nasal passage on 


both sides or complete obstruction on one side.  See 
38 C.F.R. § 4.97, Part 4, Diagnostic Codes 6502, 6522.  
Neither criterion is met in this case, as the veteran has 60 
percent obstruction on one side only and it is not shown that 
the mild deviation to the left in this case is due to trauma.  
Thus, no further consideration of his claim under these two 
diagnostic codes is necessary.

In view of the above, the Board concludes that the schedular 
criteria for an initial compensable rating for chronic 
sinusitis are not met.  

In evaluating the above claim on appeal, the Board has kept 
in mind VA's policy to administer the law under a broad 
interpretation and resolve reasonable doubt in favor of the 
claimant whenever there is an approximate balance of the 
positive and negative evidence which does not satisfactorily 
prove or disprove his or her claim.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  However, in the present case, 
for the foregoing reasons and bases, there exists no 
reasonable doubt to be resolved in favor of the veteran 
because the preponderance of the evidence is clearly against 
the veteran's claim for an initial compensable rating for 
chronic sinusitis.  Thus, the claim shall be denied.


ORDER

An initial compensable rating for chronic sinusitis is 
denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

